Contrary to the defendant’s contention, his plea of guilty was knowing, voluntary, and intelligent (see People v Ford, 86 NY2d 397, 403-404 [1995]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]).
The defendant’s contention that he was deprived of his right to effective assistance of counsel rests on matters dehors the record and may not be addressed on this appeal (see People v Romero, 82 AD3d 1013 [2011]; People v Kuar, 73 AD3d 1084, 1085 [2010]).
Inasmuch as the defendant received the sentence for which he bargained, he has no basis to now complain that it was excessive (see People v Cooper, 88 AD3d 1009, 1009 [2011]; People v Kazepis, 101 AD2d 816 [1984]). Skelos, J.E, Balkin, Austin and Sgroi, JJ., concur.